Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 03/22/2021. Claims 1-20 are pending in the case. Claims 1, 11, and 17 are independent claims. All claims are examined and rejected accordingly. 

Applicant Response
In Applicant’s response dated 03/22/2021, Applicant amended Claimed 1, 11 and 17 and argued against all objections, and rejections previously set forth in the Office Action dated 12/28/2020.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2021 has been entered.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication US 20170288887A1, Pub. Date: Oct. 05, 2017, Hereinafter Wang-8887) in view of Wang et al. (US Publication US 20180331986 A1, Pub Date: Nov. 15, 2018, Hereinafter Wang-1986) in view of Schlegel et al. (US Publication 20120072867 A1, Pub Date: March 22, 2012)

Regarding independent Claim 1,
	Wang-8887 teaches a method of controlling information push within an application (see Wang-8887
a plurality of functional modules (see Wang-8887: Fig.3, [0103], “message forwarding apparatus includes: a first determining module 301, an obtaining module 302, and a forwarding module 303.”). See also [0138] stating that the foregoing functions may be allocated to be completed by different functional modules as required that is, an inner structure of a transmit end is divided into different functional modules, so as to complete all or some of the functions”), comprising:
obtaining custom information associated with a group of users (see Wang-8887: wherein the custom information is automatically generated by other functional modules that are different from a first functional module used by the group of users Fig.3, [0105], “The obtaining module 302 is configured to obtain message content and associated information (custom information) of each selected chat message ( first function module) determined by the first determining module 301.The message content and the associated information including one or more of: a message sender and a sending time of the chat message, a group name of a group corresponding to the dialog box, identifiers of participants of the group.”). See also [0041] stating that “chat messages may be manually selected by a user interacting with the dialog box or automatically selected by the instant messaging application.”), and wherein the other functional modules and the first functional module are among the plurality of functional modules of the application (see Wang-8887, Fig.3, [0103], “message forwarding apparatus includes: a first determining module 301, an obtaining module 302, and a forwarding module 303.”) 
Wang-8887 does not explicitly teach or disclose the method wherein:
determining a second content to be displayed in at least one second interface and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule; 
generating the at least one second interface, the at least one second interface comprising the determined second content displayed in the determined format; 
defining at least one operation associated with the at least one second interface;
determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface wherein the determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface; 
pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location; and 
performing the at least one operation in response to receiving an instruction from a user among the group of users.
	However, Wang-1986 teaches the method wherein:
determining a second content to be displayed in at least one second interface (see Wang-1986: [0053], "Content or an identifier of the media information releasing message interface is transmitted to the media information releasing message interface for and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule (see Wang-1986: [0048], "The media information releasing message interface corresponding to the media information releasing message may be generated cording to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver, (i.e. predetermine rules to display the content of media information). A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface.")
generating the at least one second interface (see Wang-1986: [0052] ,“present (generate) by using a floating window”), the at least one second interface comprising the determined second content displayed in the determined format (see Wang-1986: [0048], “a form of the interface may be customized. For example, the color, the size, the background, the pattern, or the like is customized.” i.e. the color, size or background or pattern are some of the examples of the format of the determined contents )
defining at least one operation associated with the at least one second interface (see Wang-1986 : [0055], “the first operation may be a mouse click, a touch operation on a touchscreen, or the like. When the first operation is detected, the media information obtaining request is generated.”)
performing the at least one operation in response to receiving an instruction from a user among the group of users (see Wang-1986: Fig.3, [0054], “Obtain a first user operation performed on the media information releasing message interface, the first operation 
	Because Wang-8897 and Wang-1986 are in the same/similar field of endeavor of messaging applications, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wang-8897 to include  the method of determining and generating a second content to be displayed in at least one second interface and performing an operation  on the second content that is displayed in the use interface as taught by Wamg-1986. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.
	Wang-8887 and Wang-1986 teaches all the limitations of claim 1 as shown above. Wang-8887 and Wang-1986 does not explicitly teach or suggest the method of determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface wherein determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface; and pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location. 
	However, Jiang teaches the method wherein:
determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface (see Schlegel: Fig.1, [0050], “exact location for displaying the pop-up menu (second interface) an be determined based on both the location of a display object that has the current input focus location (location of the first function module application) and the boundary of a content area for the display object. Depending on the immediate prior user actions and the current state of items in the display area, the display object that has the current input focus can be defined differently.”) wherein
determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface ( see Schlegel: Fig.1, [0074], “the pop-up menu 118 can be presented at a location that is close to the current input focus location (e.g., as indicated by the text cursor 114). However, instead of having the pop-up menu anchored at exactly the location of input focus, the operating system can identify a display object encompassing the location of input focus and the display object is deemed to have the current input focus. Then, the operating system can determine a content area of the display object that should not be obscured by the pop-up menu 118”); see also [0081], describing “In order to determine the content area of the display object, the operating system can determine a boundary that encloses all the content that should not be obscured by the pop-up menu”)
pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location (see Schlegel: Fig.7, [0113], “operating system can cause the pop-up menu to be presented at a location in proximity to the 
	Because Wang-8887 - Wang-1986 in view of  Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wang-8887 - Wang-1986 to include the determining a location of displaying the at least one second interface and displaying the second interface on the determined location so that the second interface does not interfere or obscure with displaying the first content in the first interface as taught by Schlegel. One would have been motivated to make such a combination in order to improve a user’s ability reading or interacting with the displayed content without interruption or interference form pop up or notification. 
	
Regarding Claim 2,
	Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 1. Wang-8887 - Wang-1986 and Schlegel further teaches the method wherein 5determining a display mode of the at least one second interface based on a content form parameter and content quantity parameter of the custom information (see Wang-1986: Fig.7, [0048], “The media information releasing message interface corresponding to the media information releasing message may be generated according to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver, and the like. A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface. A form of the interface may be 

Regarding Claim 3,
	Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 2. Wang-8887 - Wang-1986 and Schlegel further teaches the method comprising changing the display mode of the at least one second interface in response to a change of 10the determined location (see Schlegel: [0081], “In order to determine the content area of the display object, the operating system can determine a boundary that encloses all the content that should not be obscured by the pop-up menu”)

Regarding Claim 4,
	Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 1. Wang-8887 - Wang-1986 and Schlegel further teaches method wherein the first functional module is a chat module, the determined location is in an area where no chat message is displayed (see Wang-1986: [0058], “In an embodiment, the media information releasing message is received by using a chat interface of a first application. The first application includes an instant messaging application and/or a social application.”), and the at least one second interface floats above the first interface at the determined location (see Wang-1986: Fig.7, [0048],  “shows a red packet sharing message interface 310 corresponding to a gift package, where the 
Regarding Claim 5,
	Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 1. Wang-8887 - Wang-1986 and Schlegel further teaches wherein the at least one second interface comprises a plurality of second interfaces (see Wang-1986: Fig.8, [0085], “The monetary gift obtaining success interface 320 includes a monetary gift sharing user image 321, a monetary gift sharing user name 322, blessing information 323, a monetary gift amount 324, and an interface entry 325 of monetary gift receiving details.” i.e. the second interface contains additional interfaces)   

Regarding Claim 9,
	Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 1. Wang-8887 - Wang-1986 and Schlegel further teaches updating the at least one second interface displayed above the first interface at the determined location when a new second interface is generated (see Schlegel: Fig.1, “, the current focus location is in the middle of two list items in a list. In some implementations, the entire list can be defined as the display object having the input focus. The reason for having the entire list as the display object is that the user may wish to have the entire list visible while modifying or inserting additional items into the list (updating).”)

Regarding Claim 10,
Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 1. Wang-8887 - Wang-1986 and Schlegel further teaches the system wherein the at least one operation comprises at least one of hiding, transparentizing, reducing, enlarging, sliding, or opening the at least one second interface ( see Wang-1986: for e.g. Fig.8, [0085], “When the monetary gift sharing message interface 310 receives a touch operation of a user, a request for obtaining the monetary gift is triggered, so that the server shares the monetary gift according to a monetary gift sharing configuration corresponding to the monetary gift.”) 

Regarding independent Claim 11,
	Claim 11 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 12,
	Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 11. Wang-8887 - Wang-1986 and Schlegel further teaches the first functional module is a chat module the determined location is in an area where no chat message is displayed (see Wang-1986: [0058], “the media information releasing message is received by using a chat interface of a first application. The first application includes an instant messaging application and/or a social application.”), and the at least one second interface floats above the first interface at the determined location (see Wang-1986: [0052] Step S220: Present, by using a floating window, the media information releasing message interface on a current display interface.”)

Regarding Claim 15,
	Claim 15 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 9 and is rejected under the same rationale.

Regarding Claim 16,
	Claim 16 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 10 and is rejected under the same rationale.

Regarding independent Claim 17,
	Claim 17 is directed to a non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 18,
	Claim 18  is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 7 and is rejected under the same rationale.

Regarding Claim 19,
	Claim 19 is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 8 and is rejected under the same rationale.

Regarding Claim 20,
	Claim 20 is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 9 and is rejected under the same rationale.

Claims 6 -8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-8887 - Wang-1986 in view of Schlegel as applied to claims 1-5, 9-12 and 15-20 above , and in further view of Rodriguez et al., (US Publication 20180367483 A1 , Dec 20, 2018)

Regarding Claim 6,
	Wang-8887 - Wang-1986 and Schlegel teaches all the limitations of Claim 5. Wang-8887 - Wang-1986 and Schlegel does not explicitly teach the method wherein 5in response to receiving a request of opening the first interface from a user, determining whether the user is a new user.
	However, Rodriguez teaches the method wherein 5in response to receiving a request of opening the first interface from a user, determining whether the user is a new user ( see Rodriguez : [0238], “in response to a message condition being met by a new user joining the embedded session, an associated application object (e.g., character) can provide assistance to the new user by sending one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface.”)
Wang-8887 - Wang-1986 - Schlegel in view of Rodriguez are in the same/similar field of endeavor of sharing content in in a group chat session or instant messaging , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wang-8887 - Wang-1986 and Schlegel to include method wherein in response to receiving a request of opening the first interface from a user, determining whether the user is a new user as taught by Rodriguez. One would have been motivated to make such a combination in order to provide users with a secured and efficient chat interface.

Regarding Claim 7,
	Wang-8887 - Wang-1986 - Schlegel and Rodriguez teaches all the limitations of Claim 6. Wang and Jiang and Rodriguez further teaches the method wherein pushing a first type of second interface among the plurality of second interfaces to the 10user in response to a determination that the user is a new user (see Rodriguez: [0241], “in response to a message condition being met by a new user joining the embedded session, an associated application object (e.g., character) can provide assistance to the new user by sending ( i.e. pushing) one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface”), wherein the first type of second interface is determined based on a predetermined rule ( see Wang-1986: [0048], “The media information releasing message interface corresponding to the media information releasing message may be generated according to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver,( i.e. predetermine rules to display the content of media information).A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface.”).  

Regarding Claim 8,
	Wang-8887 - Wang-1986 - Schlegel and Rodriguez teaches all the limitations of Claim 8. Wang-8887 - Wang-1986 - Jiang and Rodriguez d teaches the method wherein:
in response to a determination that the user is not a new user, obtaining first timing 15information indicative of a first time when the user opened the first interface last time and obtaining second timing information indicative of a second time when the user opens the first interface this time (see Wang-1986, [0055], When the first operation is detected, the media information obtaining request is generated. The media information obtaining request may include the media information identifier, an identifier of the media information receiver, a time corresponding to the first operation, and the like, so that the server obtains the corresponding media information releasing configuration according to the media information identifier, and shares the media information according to the media information releasing configuration.”); and
pushing a second type of second interfaces among the plurality of second interfaces to the user, wherein the second type of second interfaces were generated during a period from the first 20time to the second time (see Wang-1986 : [0076], “Send a media information obtaining request carrying the user identifier and the media information identifier to a media information server, so that the media information server obtains a 

Regarding Claim 13,
	Claim 7 is directed to system claim and the claim have similar/same technical features and claim limitations as Claim 7 and is rejected under the same rationale.

Regarding Claim 14,
	Claim 14 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 8 and is rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.	
	Examiner further notes that Applicant’s arguments with regards to  the previous office action filed on August 28, 2020, Examiner notes that for the previous office action, Examiner have presented a new  combination of prior arts to address the claim 1 limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Although a new ground of rejection has been used to address additional limitations that have been added to Claims, a response is considered necessary for several of the applicant’s arguments since the references on record, Wang-8887, will continue to be used to meet several of the claimed limitations.

Arguments for Claim 1:
Regarding Claim 1, Applicant argues that Wang-8887 does not teach Wang-8887 does not disclose automatically generating information by other functional modules different from a first functional module as claimed.. (See Applicant’s REMARKS, Page 19, last paragraph)

Examiner respectfully disagrees.
	As indicated in the office action above, Wang-8887 teaches the limitation that recites “custom information is automatically generated by other functional modules that are different from a first functional module used by the group of users disclosed in Fig.3, [0105], “The obtaining module 302 is configured to obtain message content and associated information (custom information) of each selected chat message ( first function module) determined by the first determining module 301.The message content and the associated information including one or more of: a message sender and a sending time of the chat message, a group name of a group corresponding to the dialog box, identifiers of participants of the group.”). See also utomatically selected by the instant messaging application.”). In other words the messaging application Wang-8887 disclosure can generate the custom information that is associated with the chat message application manually or automatically by using the different functional modules. Accordingly, Wang-8887 teaches this limitation.
	With regards to applicant argument that state Jiang does not disclose the limitation as noted above. Jiang simply discloses determining a display location for each selected window based on a display order of the selected windows and a total number of the selected windows.,”  Examiner have applied a new combination of references being used in the current rejection as shown above. 
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20180341387 A1
Segal; Efraim 
 Haifa

System And Method For Management Of An Online Group
US 20200225825 A1
DONG; Chen
Message Processing Method, Message Viewing Method, And Terminal
US 20160179357 A1
CHEN; Jianming 
 Shenzhen

Method, Device And Terminal For Implementing Rotation Of Floating Window
US 20200409512 A1
JING; Lei
Method For Displaying Input Method Interface, Device, And Terminal



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.W.S./Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177